Citation Nr: 1704597	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  03-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to October 10, 2002, for the award of a 50 percent evaluation for posttraumatic headaches.  

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic headaches.  

3.  Entitlement to an extraschedular evaluation for posttraumatic headaches.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 8, 2010.  

5.  Entitlement to eligibility to Dependents Educational Assistance (DEA) benefits prior to November 8, 2010.  

6.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003, July 2006 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2008, the Veteran testified at a Board hearing before a Veterans Law Judge who has since retired.  The Veteran testified before the undersigned Veterans Law Judge in April 2012; transcripts of those hearings are associated with the claims file.

This case was last before the Board in August 2012, at which time the Board gave a detailed recitation of the procedural history of this case; the Board reincorporates that procedural history herein by reference.  

The Board dismissed as withdrawn the Veteran's claim for an increased evaluation for his tongue scar disability and awarded service connection for major depressive disorder in the August 2012 Board decision.  Those claims are considered final at this time and will no longer be addressed in this decision.  

Also, in August 2012, the Board remanded claims for increased evaluation in excess of 50 percent for posttraumatic headaches from October 10, 2002, increased extraschedular rating for the Veteran's posttraumatic headaches, an effective date for the award of a 50 percent evaluation for the Veteran's posttraumatic headaches prior to October 10, 2002, and entitlement to TDIU.  Following completion of that development, those claims have been returned to the Board at this time for further appellate review.  

The issues respecting TDIU, DEA benefits and an increased evaluation for the Veteran's major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially awarded service connection for posttraumatic headaches, effective October 10, 2002; however, in an April 2007 rating decision, the AOJ found clear and unmistakable error (CUE) as to that date and assigned a new effective date of May 4, 1978, as that was the date the Veteran submitted a claim for service connection for headaches that was never addressed.  

2.  The effect of the AOJ's April 2007 decision was to extend the initial rating period on appeal at that time for the Veteran's posttraumatic headaches as beginning May 4, 1978.  

3.  The plain language of the Board's June 2010 decision to award a 50 percent evaluation for the Veteran's posttraumatic headaches "for the entire appeal period" and "from the date of the claim for service connection" is unambiguous that the award of a 50 percent evaluation must be assigned on May 4, 1978.

4.  In a November 2013 statement, the Veteran's representative stated that the Veteran wished to withdraw his appeal respecting "increased extraschedular rating for posttraumatic headaches."  The Board construes this statement to be a withdrawal of both the initial evaluation in excess of 50 percent and for an extraschedular evaluation for posttraumatic headaches.


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date of May 4, 1978, for the award of a 50 percent evaluation for the Veteran's posttraumatic headaches has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  

2.  The criteria for withdrawal of the appeal of initial evaluation in excess of 50 percent for posttraumatic headaches from October 10, 2002, and an extraschedular evaluation for posttraumatic headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 





Effective Date Prior to October 10, 2002, for 50 Percent Evaluation for Headaches

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016).

Currently, at this time, the Board notes that the Veteran's posttraumatic headaches have been assigned a 10 percent evaluation from May 4, 1978, through October 9, 2002, and a 50 percent evaluation, beginning October 10, 2002.  This case requires a bit of historical background in order to understand the decision herein rendered.  

Historically, on May 4, 1978, the Veteran filed a claim with VA for service connection for headaches; this claim was a bit confusing, as the Veteran indicated that he was already service connected for his headaches, although service connection for headaches had not been awarded at that time.  Regardless, VA did not adjudicate that claim.  

The Veteran filed another claim for service connection for headaches on October 10, 2002.  VA initially denied service connection for headaches, although after the Veteran filed a notice of disagreement with that decision, service connection for posttraumatic headaches was subsequently awarded in a June 2003 rating decision.  The AOJ assigned a 10 percent evaluation for the Veteran's posttraumatic headaches, effective October 10, 2002, in that June 2003 rating decision.  

The Veteran submitted a July 2003 notice of disagreement with the initially assigned evaluation for his posttraumatic headaches; this is the notice of disagreement from which the initial appeal stemmed.  

During the pendency of the increased evaluation claim for the Veteran's headaches, the AOJ issued an April 2007 rating decision, wherein the AOJ found that clear and unmistakable error (CUE) had been made.  The AOJ awarded the Veteran an earlier effective date of May 4, 1978 for the award of service connection for posttraumatic headaches; the AOJ assigned the Veteran's 10 percent evaluation for his headaches as effective the date of service connection, May 4, 1978, at that time.  In the codesheet, the rationale for the AOJ finding of CUE was as follows:  

[T]he claims record of this Veteran has been reviewed and that the following [CUE] has been identified: Rating decision dated [June 10, 2003], granted [service connection] for headaches effective [October 10, 2002].  Vet[eran] filed a claim for this disability on [May 4, 1978], that was never decided.  Therefore, service connection should have been established retroactively to the May 1978 date of claim.  

The appeal of the increased initial evaluation claim for the Veteran's headaches came before the Board in June 2010.  The Board accurately characterized the issue on appeal at that time as: "Entitlement to an initial increased rating for posttraumatic headaches, currently evaluated as 10 percent disabling."  In that June 2010 decision, the Board awarded a 50 percent evaluation for the Veteran's headaches.  In the Conclusion of Law, the Board awarded a 50 percent evaluation for the Veteran's headaches "for the entire period of the appeal."  Likewise, in the Board's discussion of the reasons and bases for its decision, the Board concluded "that the criteria for a 50 percent disability rating have been met from the date of the claim for service connection."  Again, in the Order, the Board ordered that: "Entitlement to an initial 50 percent disability rating for posttraumatic headaches due to head trauma, but no higher, for the entire appeals period is granted."  

Following the Board's issuance of the June 2010 decision, the AOJ implemented the Board's decision in a July 2010 rating decision, which increased the Veteran's posttraumatic headaches disability to 50 percent disabling, effective October 10, 2002.  The AOJ rationalized its decision to assign October 10, 2002, instead of May 4, 1978 by stating that October 10, 2002 is "the date we received your claim."  

The same rationalization for the assignment of the October 10, 2002, date was made in November 2014 statement of the case; in addition, the AOJ noted that the Board's June 2010 decision only referenced evidence from 2002 in support of its decision to award a 50 percent evaluation.  After addressing the evidence from 1978 until 2002, the AOJ found that the evidence did not warrant an evaluation in excess of 10 percent already assigned for the period prior to October 10, 2002.  

The Veteran and his representative timely submitted a notice of disagreement in September 2010.  In that document, and in the statement in lieu of a substantive appeal, VA Form 9, the Veteran and his representative have argued on appeal that the 50 percent evaluation should have been assigned on May 4, 1978.  Specifically, the Veteran's representative points to the language of the Board decision, noting that the initial evaluation on appeal at that time stemmed from May 4, 1978, based on the finding of CUE in the April 2007 rating decision.  The Veteran's representative concluded in the December 2014 statement that the Veteran's "claim for his headaches is open back to May 4, 1978.  The Board's order mandates that no less than 50 percent be assigned from this date."

The Board finds that the Veteran's representative is correct.  While the Board appreciates the AOJ's rationale, that logic simply cannot be squared with the plain meaning of the Board's decision.  

The Veteran timely appealed his initial evaluation of his headaches; at the time of the July 2003 notice of disagreement, that period ran back to October 10, 2002.  However, when the AOJ found CUE in April 2007, the initial evaluation period on appeal began on May 4, 1978.  Whether consciously or not, the Board stylized the Veteran's claim on appeal in June 2010 as an initial claim for increase in excess of 10 percent.  The Board's Conclusion of Law and Order are very specific in that the award of 50 percent disabling for the Veteran's headaches was being awarded "for the entire appeal period"-which at that time began on May 4, 1978, in light of the April 2007 rating decision of CUE as to the properly assigned date of service connection.  

Furthermore, the Board's analysis equally supports this finding, as the language states that the criteria had been met "from the date of the claim for service connection."  Moreover, the Board noted that the Veteran's headaches had interfered with his past employment and has made it difficult to find current employment.  Again, the date of the claim for service connection, as acknowledged by the AOJ in the April 2007 codesheet, was May 4, 1978, as the Veteran submitted a claim at that time but that claim was not decided; the entire basis of the CUE finding was that there was an claim for service connection that was received and unadjudicated in May 1978.  Thus, the Board language compels a finding that the 50 percent evaluation for the Veteran's posttraumatic headaches must be assigned the date of the award of service connection, which in this case is May 4, 1978.  In addition, and as always, any doubt must be applied in favor of the Veteran.

Accordingly, based on the unambiguous and plain reading of the Board's June 2010 decision, the Board must assign the Veteran's award of a 50 percent evaluation for his posttraumatic headaches as effective May 4, 1978.  See 38 C.F.R. §§ 3.102, 3.400.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Withdrawal of Claims for Increased Evaluation for Headaches from October 10, 2002 and for an Extraschedular Evaluation for Headaches

The Board notes that the highest schedular evaluation for posttraumatic headaches is 50 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1977-2016).  The Veteran has therefore been assigned the highest possible schedular evaluation for his headache disability since May 4, 1978.  Consequently, the Veteran's sole avenue to an increased evaluation for his posttraumatic headaches at this time is through an extraschedular evaluation under 38 C.F.R. § 3.321.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In a November 2013 statement, the Veteran's representative stated that the Veteran wished to withdraw his appeal respecting "increased extraschedular rating for posttraumatic headaches."  Consequently, the Board construes the November 2013 statement to be a withdrawal of both the initial evaluation in excess of 50 percent and for an extraschedular evaluation for posttraumatic headaches, both of which were remanded for additional development and readjudication in the Board's previous August 2012 remand.  As noted above, a schedular evaluation in excess of 50 percent for headaches is not available, and the plain language of the November 2013 statement indicates that the sole avenue for an evaluation in excess of 50 percent-through an extraschedular evaluation-was withdrawn.  

Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

An effective date of May 4, 1978, for the award of a 50 percent evaluation for the Veteran's posttraumatic headaches is granted.  

The appeal of the issues for an initial evaluation in excess of 50 percent and for extraschedular evaluation for posttraumatic headaches is dismissed.  


REMAND

Initially, the Board notes that the AOJ awarded service connection for the Veteran's major depressive disorder in a September 2012 rating decision, following the Board's award of service connection in its August 2012 decision; the AOJ assigned a 50 percent evaluation for that disability, effective October 10, 2002, at that time.  In a January 2013 statement, the Veteran's representative indicated that he wished to submit a notice of disagreement with the assigned initial evaluation and effective date for the award of service connection for the Veteran's major depressive disorder.  In a subsequent July 2014 correspondence, the Veteran's representative indicated that the Veteran wished to withdraw his appeal for an earlier effective date for the award of service connection for his major depressive disorder.  No statement of the case as to the claim for an increased evaluation for the Veteran's major depressive disorder has been issued as of this time.

Consequently, as a timely notice of disagreement with assigned initial evaluation for the Veteran's major depressive disorder has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the initial increased evaluation claim for the Veteran's major depressive disorder is remanded at this time.

Respecting the Veteran's TDIU and DEA claim, those claims are intertwined with the above remanded claim for increase, and potentially affected by the effectuation of the Board's award of benefits for his headache disability in this decision; consequently, those claims must be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Notwithstanding, some evidence of record-VA examinations in August and September 2010-appear to indicate that the Veteran retired from employment in July 2008.  However, the Board notes that the Veteran's November 8, 2010, Application for TDIU indicated that he had 4 different jobs in real estate and/or as an independent contractor in 2008 and 2009, with his last job lasting until approximately September 2009, according to that form.  It does not appear that the AOJ has attempted to obtain information from those noted employers.  A remand is therefore necessary in order for the AOJ to do so.  

Likewise, on remand, the AOJ should ask the Veteran and his representative to provide more specific information regarding the Veteran's employment in 2008 and 2009, particularly more specific dates of his beginning and end dates for the jobs noted in the November 8, 2010, TDIU application.  

Also, the Veteran should be asked submit evidence regarding his income for 2008 through 2010.  

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ is directed to promulgate a statement of the case on the issue of initial increased evaluation for the Veteran's major depressive disorder.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any and all VA treatment records from the Houston and San Antonio VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further efforts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Ask the Veteran to provide more specific information regarding his 4 noted jobs in the November 8, 2010 Application for TDIU, VA Form 21-8940.  The Veteran should endeavor to provide specific beginning and end dates for those positions, to the best of his ability.  The Veteran should additionally provide an updated VA Form 21-8940, documenting any further employment since November 2010 that he may have had.  

5.  Ask the Veteran to provide evidence of his income for the years of 2008, 2009, and 2010, and any other years that he has had any form of employment since November 2010.  

6.  The AOJ should contact the noted employers in the November 8, 2010, Application for TDIU, VA Form 21-8940, to obtain the appropriate information regarding the Veteran's employment in those noted positions.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for TDIU and DEA benefits prior to November 8, 2010.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


